I am unable to follow the majority in holding that an enforceable contract arises from the circumstances of the case or the language quoted in the majority opinion.
I cannot think there was any intention to make a binding contract but, if so, there was no consideration moving from plaintiff to defendant. There was no detriment to plaintiff and no benefit to the defendant. The plaintiff had the same right to sue in tort after the promise was made that he had before as indicated by the fact that he is still asserting his tort action in the first count of the declaration and it follows that defendant was not benefited by being relieved of tort liability.
I can find no basis for holding that there was an inference of a forbearance to sue which would furnish a sufficient supporting consideration. There is no suggestion that this was a condition of the promise and the tort action was not lost to plaintiff as a result of being induced to delay bringing suit beyond the limitation period. *Page 602